      Case 1:20-cr-00314-GHW Document 6 Filed 06/22/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------- X

                                             INDICTMENT
UNITED STATES OF AMERICA
                                           20 Cr. 314
        - v. -

ETHAN PHELAN MELZER,
  a/k/a "Etil Reggad,"

                       Defendant.
---------------------------------- X

                               COUNT ONE
                 (Conspiracy to Murder U.S. Nationals)

          The Grand Jury charges:

                               OVERVIEW

          1.     Between at least in or about 2019 and in or about

May 2020, ETHAN PHELAN MELZER, a/k/a "Etil Reggad," the

defendant, a Private in the U.S. Army, worked with members and

associates of an extremist group called the "Order of the Nine

Angles," or "O9A," to facilitate a deadly attack on members of

MELZER's Army unit.    In or about late -May 2020, MELZER's planned

attack was thwarted by the Federal Bureau of Investigation and

the U.S. Army.

          2.     By at least in or about 2019, ETHAN PHELAN

MELZER, a/k/a "Etil Reggad," the defendant, joined O9A.         Members

and associates of O9A have espoused violent, neo -Nazi, anti­

semitic, and Satanic beliefs, and have expressed admiration

for, among others, Nazis, such as Adolf Hitler, and Islamic
Case 1:20-cr-00314-GHW Document 6 Filed 06/22/20 Page 2 of 14
Case 1:20-cr-00314-GHW Document 6 Filed 06/22/20 Page 3 of 14
Case 1:20-cr-00314-GHW Document 6 Filed 06/22/20 Page 4 of 14
Case 1:20-cr-00314-GHW Document 6 Filed 06/22/20 Page 5 of 14
Case 1:20-cr-00314-GHW Document 6 Filed 06/22/20 Page 6 of 14
Case 1:20-cr-00314-GHW Document 6 Filed 06/22/20 Page 7 of 14
Case 1:20-cr-00314-GHW Document 6 Filed 06/22/20 Page 8 of 14
Case 1:20-cr-00314-GHW Document 6 Filed 06/22/20 Page 9 of 14
Case 1:20-cr-00314-GHW Document 6 Filed 06/22/20 Page 10 of 14
Case 1:20-cr-00314-GHW Document 6 Filed 06/22/20 Page 11 of 14
Case 1:20-cr-00314-GHW Document 6 Filed 06/22/20 Page 12 of 14
Case 1:20-cr-00314-GHW Document 6 Filed 06/22/20 Page 13 of 14
Case 1:20-cr-00314-GHW Document 6 Filed 06/22/20 Page 14 of 14
